

Exhibit 10.10


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made effective as of the 2nd day of August, 2007
(the “Effective Date”).
 
AMONG:
 
MAX ENGINEERING LLC, a company formed pursuant to the laws of the State of Texas
and having an office for business located at 9000 SW Freeway, Suite 410,
Houston, TX 77074 ("Employer") and wholly owned subsidiary of WPCS INTERNATIONAL
INCORPORATED, a corporation formed pursuant to the laws of the State of Delaware
(“Parent”);
 
AND
 
Robert Winterhalter, an individual having an address at 4336 Braunton Road,
Columbus, Ohio 43220 (“Employee”)
 
 
WHEREAS, Employee has agreed to continue to serve as an Employee of Employer,
and Employer has agreed to hire Employee as such, pursuant to the terms and
conditions of this Employment Agreement (the “Agreement”).
 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and Employer hereby agree as follows:
 
ARTICLE 1
EMPLOYMENT
 
Employer hereby affirms, renews and extends the employment of Employee as Senior
Vice President, and Employee hereby affirms, renews and accepts such employment
by Employer for the “Term” (as defined in Article 3 below), upon the terms and
conditions set forth herein.
 
ARTICLE 2
DUTIES
 
During the Term, Employee shall serve Employer faithfully, diligently and to the
best of his ability, under the direction and supervision of the President and
Board of Directors of Employer and shall use his best efforts to promote the
interests and goodwill of Employer and any affiliates, successors, assigns,
subsidiaries, and/or future purchasers of Employer. Employee shall render such
services during the Term from employee’s residence in Columbus, Ohio until he
relocates to his home in Florida, and shall devote his time accordingly.
 
ARTICLE 3
TERM
 
The “Term” of this Agreement shall commence on the Effective Date and continue
thereafter for a term of two (2) years, as may be extended or earlier terminated
pursuant to the terms and conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 4
COMPENSATION
Salary
 
4.1
Employer shall pay to Employee an annual salary (the “Salary”) of Sixty Thousand
Dollars ($60,000.00), payable in equal installments at the end of such regular
payroll accounting periods as are established by Employer, or in such other
installments upon which the parties hereto shall mutually agree, and in
accordance with Employer’s usual payroll procedures, but no less frequently than
monthly. If this Agreement is extended for additional periods, salary increases
will be determined by the Employer’s Board of Directors.
 
Benefits
 
4.2
During the Term, Employee shall be entitled to participate in all medical and
other employee benefit plans, including vacation, sick leave, retirement
accounts and other employee benefits provided by Employer to similarly situated
employees on terms and conditions no less favorable than those offered to such
employees. Such participation shall be subject to the terms of the applicable
plan documents, Employer’s generally applicable policies, and the discretion of
the Board of Directors or any administrative or other committee provided for in,
or contemplated by, such plan. The Employer shall make a good faith effort to
maintain the existing health and life insurance policies and will not change the
terms and benefits of the existing life and health insurance policies for a
period of two years from the date of this Agreement without the prior written
consent of the Employee
 
Expense Reimbursement
 
4.3
Employer shall reimburse Employee for reasonable and necessary expenses incurred
by him on behalf of Employer in the performance of his duties hereunder during
the Term in accordance with Employer's then customary policies, provided that
such expenses are adequately documented.
 
Bonus
 
4.4
In addition to the Salary, Employee shall be eligible to receive bonuses, based
on the financial performance of the Employer, at the discretion of the Board of
Directors of the Employer or Parent.
 
 
ARTICLE 5
OTHER EMPLOYMENT
 
During the Term of this Agreement, Employee shall devote the necessary time and
effort, attention, knowledge, and skill to the management, supervision and
direction of Employer’s business and affairs as Employee’s highest professional
priority. Except as provided below, Employer shall be entitled to all benefits,
profits or other issues arising from or incidental to all work, services and
advice performed or provided by Employee. Provided that the activities listed
below do not materially interfere with the duties and responsibilities under
this Agreement, nothing in this Agreement shall preclude Employee from devoting
reasonable periods required for:
 

 
(a)
Serving as a member of any organization involving no conflict of interest with
Employer, provided that Employee must obtain the written consent of Employer;

 

 
(b)
Serving as a consultant in his area of expertise to government, commercial and
academic panels where it does not conflict with the interests of Employer; and

 

 
(c)
Managing his personal investments or engaging in any other non-competing
business

 
 
2

--------------------------------------------------------------------------------

 
ARTICLE 6
CONFIDENTIAL INFORMATION/INVENTIONS
 
Confidential Information
 
6.1
Employee shall not, in any manner, for any reasons, either directly or
indirectly, divulge or communicate to any person, firm or corporation, any
confidential information concerning any matters not generally known or otherwise
made public by Employer which affects or relates to Employer’s business,
finances, marketing and/or operations, research, development, inventions,
products, designs, plans, procedures, or other data (collectively, “Confidential
Information”) except in the ordinary course of business or as required by
applicable law. Without regard to whether any item of Confidential Information
is deemed or considered confidential, material, or important, the parties hereto
stipulate that as between them, to the extent such item is not generally known,
such item is important, material, and confidential and affects the successful
conduct of Employer’s business and goodwill, and that any breach of the terms of
this Section 6.1 shall be a material and incurable breach of this Agreement.
Confidential Information shall not include (i) information in the public domain
at the time of the disclosure of such information by Employee, (ii) information
that is disclosed by Employee with the prior consent of Employer, or (iii) in
connection with a legal or governmental proceeding provided that Employee has
delivered prior written notice thereof to Employer and has reasonably cooperated
(at Employer’s expense) with any efforts by Employer to prevent such disclosure.
 
Documents
 
6.2
Employee further agrees that all documents and materials furnished to Employee
by Employer and relating to the Employer’s business or prospective business are
and shall remain the exclusive property of Employer. Employee shall deliver all
such documents and materials, not copied, to Employer upon demand therefore and
in any event upon expiration or earlier termination of this Agreement. Any
payment of sums due and owing to Employee by Employer upon such expiration or
earlier termination shall be conditioned upon returning all such documents and
materials, and Employee expressly authorizes Employer to withhold any payments
due and owing pending return of such documents and materials.
 
Inventions
 
6.3
All ideas, inventions, and other developments or improvements conceived or
reduced to practice by Employee, alone or with others, during the Term of this
Agreement, whether or not during working hours, that are within the scope of the
business of Employer or that relate to or result from any of Employer’s work or
projects or the services provided by Employee to Employer pursuant to this
Agreement, shall be the exclusive property of Employer. Employee agrees to
assist Employer, at Employer’s expense, to obtain patents and copyrights on any
such ideas, inventions, writings, and other developments, and agrees to execute
all documents necessary to obtain such patents and copyrights in the name of
Employer.
 
Disclosure
 
6.4
During the Term, Employee will promptly disclose to the Board of Directors of
Employer full information concerning any interest, direct or indirect, of
Employee (as owner, shareholder, partner, lender or other investor, director,
officer, employee, consultant or otherwise) or any member of his immediate
family in any business that is actually known to Employee to purchase or
otherwise obtain services or products from, or to sell or otherwise provide
services or products to, Employer or to any of its suppliers or customers.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE 7
COVENANT NOT TO COMPETE
 
Except as expressly permitted in Article 5 above, during the Term of this
Agreement, (a) Employee shall not engage, directly or indirectly, in any
business or activity competitive to any business or activity engaged in, or
proposed to be engaged in, by Employer or (b) soliciting or taking away or
interfering with any contractual relationship of any employee, agent,
representative, contractor, supplier, vendor, customer, franchisee, lender or
investor of Employer, or using, for the benefit of any person or entity other
than Employer, any Confidential Information of Employer. The foregoing covenant
prohibiting competitive activities shall survive the termination of this
Agreement and shall extend, and shall remain enforceable against Employee, with
respect to any business or activity that Employer is engaging in as of the
termination date of this Agreement and the territory for such business or
activity, for the period of one (1) year following the date this Agreement is
terminated. In addition, during the two-year period following such expiration or
earlier termination, neither Employee nor Employer or Parent shall make or, to
the extent within its control, permit the making of any negative statement of
any kind concerning Employer or its affiliates, or their directors, officers or
agents or Employee, except in connection with any legal or governmental
proceedings or actions. Nothing in this Article 7 shall be deemed, however, to
prevent Employee from owning securities of any publicly-owned corporation
engaged in any such business, provided that the total amount of securities of
each class owned by Employee in such publicly-owned corporation (other than
Parent) does not exceed two percent (2%) of the outstanding securities of such
class.
 
ARTICLE 8
SURVIVAL
 
Employee agrees that the provisions of Articles 6, 7 and 9, and Employer agrees
that the last sentence of Article 7, shall survive expiration or earlier
termination of this Agreement for any reasons, whether voluntary or involuntary,
with or without cause, and shall remain in full force and effect thereafter.
Notwithstanding the foregoing, if this Agreement is terminated upon the
dissolution of Employer, the filing of a petition in bankruptcy by Employer or
upon an assignment for the benefit of creditors of the assets of Employer,
Articles 6, 7 and 9 shall be of no further force or effect.
 
ARTICLE 9
INJUNCTIVE RELIEF
 
Employee acknowledges and agrees that the covenants and obligations of Employee
set forth in Articles 6 and 7 with respect to non-competition, non-solicitation,
confidentiality and Employer’s property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause Employer irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that Employer
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Employee from
committing any violation of the covenants and obligations referred to in this
Article 9. These injunctive remedies are cumulative and in addition to any other
rights and remedies Employer may have at law or in equity.
 
ARTICLE 10
TERMINATION
 
Termination by Employee
 
10.1
Employee may terminate this Agreement for Good Reason at any time upon 30 days’
written notice to Employer, provided the Good Reason has not been cured within
such period of time.
 
 
4

--------------------------------------------------------------------------------

 
Good Reason
 
10.2
In this Agreement, “Good Reason” means, without Employee’s prior written
consent, the occurrence of any of the following events, unless Employer shall
have fully cured all grounds for such termination within thirty (30) days after
Employee gives notice thereof:
 
 
(i) any reduction in his then-current Salary;
 

 
(ii)
any material failure to timely grant, or timely honor, any equity or long-term
incentive award;

 

 
(iii)
failure to pay or provide required compensation and benefits;

 

 
(iv)
any material diminution in his title or duties or the assignment to him of
duties not customarily associated with Employee’s position as President of
Employer;

 

 
(v)
any relocation of Employee’s office as assigned to him by Employer, to a
location more than 25 miles from the assigned location;

 

 
(vi)
the failure of Employer to obtain the assumption in writing of its obligation to
perform the Employment Agreement by any successor to all or substantially all of
the assets of Employer or upon a merger, consolidation, sale or similar
transaction of Employer or;

 
(vii) the voluntary or involuntary dissolution of Employer, the filing of a
petition in bankruptcy by Employer or upon an assignment for the benefit of
creditors of the assets of Employer.
 
The written notice given hereunder by Employee to Employer shall specify in
reasonable detail the cause for termination, and such termination notice shall
not be effective until thirty (30) days after Employer’s receipt of such notice,
during which time Employer shall have the right to respond to Employee’s notice
and cure the breach or other event giving rise to the termination.
 
Termination by Employer
 
10.3
Employer may terminate its employment of Employee under this Agreement for cause
at any time by written notice to Employee. For purposes of this Agreement, the
term “cause” for termination by Employer shall be (a) a conviction of or plea of
guilty or nolo contendere by Employee to a felony, or any crime involving fraud
or embezzlement; (b) the refusal by Employee to perform his material duties and
obligations hereunder; (c) Employee’s willful and intentional misconduct in the
performance of his material duties and obligations; or (d) if Employee or any
member of his family makes any personal profit arising out of or in connection
with a transaction to which Employer is a party or with which it is associated
without making disclosure to and obtaining the prior written consent of
Employer. The written notice given hereunder by Employer to Employee shall
specify in reasonable detail the cause for termination. In the case of a
termination for the causes described in (a) and (d) above, such termination
shall be effective upon receipt of the written notice. In the case of the causes
described in (b) and (c) above, such termination notice shall not be effective
until thirty (30) days after Employee’s receipt of such notice, during which
time Employee shall have the right to respond to Employer’s notice and cure the
breach or other event giving rise to the termination.
 
 
5

--------------------------------------------------------------------------------

 
Severance
 
10.4
Upon a termination of this Agreement without Good Reason by Employee or with
cause by Employer, Employer shall pay to Employee all accrued and unpaid
compensation and expense reimbursement as of the date of such termination,
subject to the provision of Section 6.2. Upon a termination of this Agreement
with Good Reason by Employee or without cause by Employer, Employer shall pay to
Employee all accrued and unpaid compensation and expense reimbursement as of the
date of such termination, including any pro-rated bonus, and the “Severance
Payment.” The Severance Payment shall be payable in a lump sum, subject to
Employer’s statutory and customary withholdings. If the termination of Employee
hereunder is by Employee with Good Reason, the Severance Payment shall be paid
by Employer within five (5) business days of the expiration of any applicable
cure period. If the termination of Employee hereunder is by Employer without
cause, the Severance Payment shall be paid by Employer within five (5) business
days of termination. The “Severance Payment” shall equal the amount of the
Salary payable to Employee under Section 4.1 of this Agreement from the date of
such termination until the end of the Term of this Agreement (prorated for any
partial month).
 
Termination Upon Death
 
10.5
If Employee dies during the Term of this Agreement, this Agreement shall
terminate, except that Employee’s legal representatives shall be entitled to
receive any earned but unpaid compensation or expense reimbursement, including
any pro-rated bonus, due hereunder through the date of death.
 
Termination Upon Disability
 
10.6
If, during the Term of this Agreement, Employee suffers and continues to suffer
from a “Disability” (as defined below), then Employer may terminate this
Agreement by delivering to Employee thirty (30) calendar days’ prior written
notice of termination based on such Disability, setting forth with specificity
the nature of such Disability and the determination of Disability by Employer.
For the purposes of this Agreement, “Disability” means Employee’s inability,
with reasonable accommodation, to substantially perform Employee’s duties,
services and obligations under this Agreement due to physical or mental illness
or other disability for a continuous, uninterrupted period of sixty (60)
calendar days or ninety (90) days during any twelve month period. It is agreed
that a temporary absence of less than 60 continuous days due to hip surgery
shall not be considered a Disability. Upon any such termination for Disability,
Employee shall be entitled to receive any earned but unpaid compensation or
expense reimbursement, including any pro-rated bonus, due hereunder through the
date of termination.
 
ARTICLE 11
PERSONNEL POLICIES, CONDITIONS, AND BENEFITS
 
Except as otherwise provided herein, Employee’s employment shall be subject to
the personnel policies and benefit plans which apply generally to Employer’s
employees as the same may be interpreted, adopted, revised or deleted from time
to time, during the Term of this Agreement, by Employer in its sole discretion.
During the Term hereof, Employee shall be entitled to vacation during each year
of the Term at the rate of three (3) weeks per year, in addition to five (5)
personal days. Employee shall take such vacation and personal days at a time
approved in advance by Employer, which approval will not be unreasonably
withheld but will take into account the staffing requirements of Employer and
the need for the timely performance of Employee's responsibilities.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 12
BENEFICIARIES OF AGREEMENT
 
This Agreement shall inure to the benefit of Employer and any affiliates,
successors, assigns, parent corporations, subsidiaries, and/or purchasers of
Employer as they now or shall exist while this Agreement is in effect.
 
ARTICLE 13
GENERAL PROVISIONS
 
No Waiver
 
13.1
No failure by either party to declare a default based on any breach by the other
party of any obligation under this Agreement, nor failure of such party to act
quickly with regard thereto, shall be considered to be a waiver of any such
obligation, or of any future breach.
 
Modification
 
13.2
No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the parties to be charged therewith.
 
Choice of Law/Jurisdiction
 
13.3
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to any conflict-of-laws principles. Employer
and Employee hereby consent to personal jurisdiction before all courts in the
State of Washington, and hereby acknowledge and agree that New Jersey is and
shall be the most proper forum to bring a complaint before a court of law.
 
Entire Agreement
 
13.4
This Agreement embodies the whole agreement between the parties hereto regarding
the subject matter hereof and there are no inducements, promises, terms,
conditions, or obligations made or entered into by Employer or Employee other
than contained herein.
 
Severability
 
13.5
All agreements and covenants contained herein are severable, and in the event
any of them, with the exception of those contained in Articles 1 and 4 hereof,
shall be held to be invalid by any competent court, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.
 
Headings
 
13.6
The headings contained herein are for the convenience of reference and are not
to be used in interpreting this Agreement.
 
Independent Legal Advice
 
13.7
Employer has obtained legal advice concerning this Agreement and has requested
that Employee obtain independent legal advice with respect to same before
executing this Agreement. Employee, in executing this Agreement, represents and
warranties to Employer that he has been so advised to obtain independent legal
advice, and that prior to the execution of this Agreement he has so obtained
independent legal advice, or has, in his discretion, knowingly and willingly
elected not to do so.
 
 
7

--------------------------------------------------------------------------------

 
No Assignment
 
13.8
Employee may not assign, pledge or encumber his interest in this Agreement nor
assign any of his rights or duties under this Agreement without the prior
written consent of Employer.
 
Notices
 
13.9
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally, mailed by certified mail,
return receipt requested, or via recognized overnight courier service with all
charges prepaid or billed to the account of the sender to the parties (and shall
also be transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 

(a)  
Company:

 
Max Engineering LLC
9000 SW Freeway, Suite 410
Houston, TX 77074
Attn: Hak-Fong Ma, President
Phone: (713) 773-2525
 

(b)  
Employee:

 
Robert Winterhalter
4336 Braunton Road
Columbus, Ohio, 43220
Phone: (713) 773-2525
 
 
 

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Employment Agreement effective
as of the day and year first above written.
 
 
 
Employer:
 

        MAX ENGINEERING LLC  
   
   
  By:   /s/ HAK-FONG MA  

--------------------------------------------------------------------------------

Hak-Fong Ma   President

 
Employee:
 

         
   
   
  By:   /s/ ROBERT WINTERHALTER  

--------------------------------------------------------------------------------

Robert Winterhalter    

 
 

